ACCEPTED
                                                                                                      01-15-00669-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                12/18/2015 4:05:28 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK


                             Ol-lS-00668-CR and Ol-lS-00669-CR

THE STATE OF TEXAS                            §       IN THE 262ND DISTRICTFILED IN
                                                                             COURT
                                                                       1st COURT OF APPEALS
                                              §                            HOUSTON, TEXAS
            VS.                               §                        12/18/2015 4:05:28 PM
                                              §                        CHRISTOPHER A. PRINE
ROBERT LEE TINSLEY                            §       OF HARRIS                 Clerk
                                                                    COUNTY, TEXAS


     SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

    TO THE HONORABLE JUDGES OF THE COURT OF APPEALS, FIRST
SUPREME JUDICIAL DISTRICT:

       COMES NOW, ROBERT LEE TINSLEY, a party desiring to appeal to this Court

as Appellant and requests that pursuant to Tex. R. A~ P. 38.6(d) and 10.5(b) this Court extend

the time by thirty (30) days in which to file Appellant's Brief in this cause. In support thereof

Appellant would show:

       1.         The trial Court where the case is pending is the 262nd District Court of Harris

County, Texas.

       2.         The cause numbers and styles of the cases in the trial court are 145,3002 and

145,3003 styled, The State of Texas vs. Robert Lee Tinsley, IV.

       3.         On July 29, 2015, a jury found Appellant guilty for the offenses of Aggravated

Sexual Assault of a Child - Under 14, as charged in the indictments.

       4.         Afterwards, the Jury sentenced Appellant to 18 years confinement in the Texas

Department of Criminal Justice, Institutional Division (in cause number 145,3002) and 10

years confinement (in cause number 145,3003) to run concurrently.

       5.         Appellant filed a Notice of Appeal with prior counsel, who withdrew, and
afterwards the undersigned was appointed to represent Appellant on September 10, 2015.

       6.      No Motion for New Trial was filed.

       7.      The deadline for filing the Appellant's Brief is now December 21, 2015.

       8.      There has been one (1) previous extension to file Appellant's Brief.

       9.      A fifteen (15) day extension is sought at this time.

       10.     The following facts show good cause for the granting of the Motion to Extend

Time to File Appellant's Brief. I am currently managing a heavy litigation docket of both

criminal and civil cases and I am handling numerous other legal matters, at this time. I have

been dealing with comprehensive discovery issues on a federal trade secret case in Ohio and,

at the same time, preparing for numerous trial settings. Additionally, I am finishing up

another brief due before the holiday which I plan on filing before Christmas. Under the

circumstances, I simply need more time to review the record and prepare my brief in this

case. Accordingly, an extension is being respectfully requested at this time.

       WHEREFORE PREMISES CONSIDERED, Appellant prays that the Court grant

this Motion for extension to file the Appellant's Brief. The undersigned attorney, Mark A.

Rubal, appearing before a notary public and being duly sworn, on his oath states the facts

contained in the above numbered Paragraphs are within his personal knowledge and are true

and correct.
                                           Respectfully submitted,



                                           Mark A. Rubal
                                           SBN 17360325
                                           15150 Middlebrook Drive
                                           Houston, Texas 77058
                                           (281) 286-2222 Telephone
                                           (281) 488-4597 Telefax




                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion was served upon
the Harris County District Attorney's Office, pursuant to the local rules.




                                           Mark A. Rubal



Via Facsimile (713) 755-5809
Harris County District Attorney's Office
Appellate Division
1201 Franklin Street, Suite 600
Houston, Texas 77002-1923
Counsel for The State of Texas
THE STATE OF TEXAS §
                   §
COUNTY OF HARRIS   §


      Before me, the undersigned authority, on this day personally appeared Mark A. Rubal,
who',upon his oath did state:

        "I have prepared and read the foregoing Motion to Extend Time For Filing
Appellant's Brief, and I state that the facts set forth in such motion are true and correct, and
that the Motion is not being sought for purposes of delay."




       Subscribed and sworn before me on this the 18th day of December, 2015, by the
Affiant Mark A. Rubal.



     f~\      ColeHe Wiltshire
     ~\,~)A My CommiSSion ExpHes
     ~~OF~ 11/2212019                       Notary Public in and for the
                                            State of T E X A S